    Case: 1:21-cv-02042 Document #: 16 Filed: 04/16/21 Page 1 of 1 PageID #:1989




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHROME HEARTS LLC,
                                                       Case No. 21-cv-02042
                        Plaintiff,
                                                       Judge Gary Feinerman
       v.
                                                       Magistrate Judge Heather K. McShain
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                        Defendants.


                    PLAINTIFF’S MOTION FOR ELECTRONIC
             SERVICE OF PROCESS PURSUANT TO FED. R. CIV. P. 4(f)(3)

       Plaintiff Chrome Hearts LLC (“Plaintiff” or “Chrome Hearts”) seeks this Court’s

authorization to effectuate service of process by e-mail and/or electronic publication in an action

arising out of 15 U.S.C. § 1114 and Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a). A

Memorandum of Law in Support is filed concurrently with this Motion.

Dated this 16th day of April 2021.           Respectfully submitted,

                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Jake M. Christensen
                                             Martin F. Trainor
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             jchristensen@gbc.law
                                             mtrainor@gbc.law

                                             Counsel for Plaintiff Chrome Hearts LLC
